Citation Nr: 1037939	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  07-17 222	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada

THE ISSUES

1.  Entitlement to a compensable initial rating for 
diverticulosis.  

2.  Entitlement to an extension of the temporary total evaluation 
assigned for service-connected lumbar spine herniated nucleus 
pulposus under 38 C.F.R. § 4.30  beyond May 31, 2005.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The Veteran served on active duty from October 1980 to August 
1983. 

This case was previously before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating action by the 
Department of Veterans Affairs (hereinafter VA) Regional Office 
in Reno, Nevada, (hereinafter RO).  An October 2006 Board remand 
directed the RO to complete a statement of the case addressing 
the claim for entitlement to an extension of the temporary total 
evaluation assigned for service-connected lumbar spine herniated 
nucleus pulposus under 38 C.F.R. § 4.30 beyond May 31, 2005.  
This was accomplished in May 2007, and the Veteran perfected his 
appeal to the Board with respect to this issue by substantive 
appeal received later in that month.  

In March 2008, a hearing was held before the Veterans Law Judge 
signing this document, who was designated by the Chairman to 
conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 
2002).   

The issue of entitlement to a compensable initial rating for 
diverticulosis addressed in the REMAND portion of the decision 
below requires additional development and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

1.  The Veteran had back surgery on March 31, 2005.

2.  From March 31, 2005 to May 31, 2005, the Veteran was assigned 
a temporary total rating under 38 C.F.R. § 4.30 due to the March 
31, 2005 back surgery.

3.  The residuals from the Veteran's March 31, 2005 back surgery 
necessitated convalescence until September 30, 2005.


CONCLUSION OF LAW

The criteria for an extension of a temporary total rating for 
convalescence pursuant to 38 C.F.R. § 4.30 until September 30, 
2005, are met.  38 U.S.C.A. §§ 5103A, 5107 (West 2002); 
38 C.F.R. § 4.30 (2009).    


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The duty to notify was fulfilled in the 
instant case by letter dated in February 2005 prior to initial 
adjudication that informed the appellant of the information and 
evidence necessary to prevail in his claim adjudicated below.  

As for the duty to assist, the reports from the private 
hospitalization initiated in March 2005 for the back surgery in 
question have been obtained as have clinical reports dated 
thereafter that contain sufficient clinical evidence as to the 
severity of the Veteran's post-surgical residuals.  As there is 
no indication that there are additional records that need to be 
obtained that would assist in the adjudication of the claim, the 
duty to assist has been fulfilled with respect to the claim 
adjudicated herein.   

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance in the evidence regarding the merits of an 
issue material to the determination of the matter, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2009).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
Court of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The Court 
has also stated, "It is clear that to deny a claim on its 
merits, the evidence must preponderate against the claim."  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

According to 38 C.F.R. § 4.30, following discharge from a 
hospital, a total (100 percent) rating will be assigned from the 
date of hospital admission and continued 1, 2, or 3 months from 
the first day of the month following hospital discharge when it 
is shown that treatment of a service-connected disability 
resulted in: (1) surgery necessitating at least one month of 
convalescence; (2) surgery with severe postoperative residuals 
such as incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a wheelchair 
or crutches (regular weight bearing prohibited); or (3) 
immobilization by cast, without surgery, of one major joint or 
more.  38 C.F.R. § 4.30(a)(1), (2), and (3).  

The total rating under 38 C.F.R. § 4.30 may be extended for 1, 2, 
or 3 months beyond the initial 3 months under this section for 
any of the above listed conditions. See 38 C.F.R. § 4.30(b)(1).  
There is also provision for additional extension of the temporary 
100 percent rating for 1 or more months up to 6 months beyond the 
initial 6 month period for conditions listed in subsections (2) 
and (3) with approval of the Adjudication Officer.  See 38 C.F.R. 
§ 4.30(b)(2).  It is further noted that the effective date for 
the payment of monetary benefits based on increased award of 
compensation under 38 C.F.R. § 4.30 may not be made for any 
period before the first day of the calendar month following the 
month in which the award became effective.  38 C.F.R. § 3.31. 

Service connection was granted for herniated nucleus pulposus of 
the lumbar spine as secondary to service connected knee 
disability by an October 2000 rating decision.  Surgery for 
residuals of this condition; namely, extensive exposure of the 
anterior or L4-L5 and L5-S1 and an anterior L4-L5 and L5-S1 spine 
fusion with auto and allograft bone plus cage implants, was 
performed at a private medical facility on March 31, 2005.  
Thereafter by rating action in August 2005, the RO assigned a 
temporary 100 percent rating pursuant to 38 C.F.R. § 4.30 for the 
Veteran's service connected back disability effective from March 
31, 2005.  A 20 percent rating was assigned effective from June 
1, 2005.  

The Veteran has requested an extension of the temporary 100 
percent rating assigned by the August 2005 rating decision for 
the period beyond May 31, 2005.  In support of this request in 
testimony before the undersigned at the March 2008 hearing, the 
Veteran emphasized that he was never evaluated by VA to determine 
if he needed an extension of his temporary 100 percent rating and 
that a surgeon who conducted the surgery in question indicated 
that he would not be able to work for up to six months following 
this surgery.  The record does reflect an April 2005 statement 
from the surgeon identified by the Veteran indicating that the 
Veteran would not be able to work for 4 to 6 months following the 
surgery, depending on progress.  The Veteran testified that he 
had not worked full-time since March 1996.

When treated in April 2005, the Veteran was said to be able to 
pursue light activities, including light daily aerobic exercise.  
A May 24, 2005, report showed the Veteran reporting that his back 
felt "considerably better."  The examiner at that time noted 
that the cage implants were in satisfactory position and that the 
Veteran was able to move to a small brace.  He was instructed not 
to do any heavy lifting, bending, etc. and he was instructed to 
follow-up in about a month.  In June 2005, the Veteran stated 
that he was feeling better and X-rays demonstrated satisfactory 
appearance of the spine.  He again was warned about doing any 
heavy activities.  

The Veteran stated he was "80 percent better by" by July 2005 
with an increase in the ability to perform activities than he did 
preoperatively.  He was instructed to avoid super heavy 
activities and he was instructed to follow-up in two months.  
Upon follow-up treatment on September 22, 2005, the Veteran 
reported no longer having significant back pain, only 
intermittent right side lower back pain.  Under, the plan there 
was no restrictions noted.   X-rays in September 2005 showed what 
was described as a "satisfactory" appearance of the spine and 
implants.  When seen on October 13, 2005, the Veteran denied 
significant back pain.  Again, there were no limitations reported 
under the physician's plan.

In giving the Veteran, the benefit of the doubt, the Board finds 
that an extension to September 30, 2005 is warranted for the 
temporary total rating.  In this regard, the Veteran's physician 
stated that the Veteran would be unable to work for 4 to 6 
months.  Additionally, the medical evidence following surgery 
shows that until late September 2005, the Veteran had 
restrictions in his activities.  Moreover, the medical evidence 
and medical opinion, is consistent with the Veteran's testimony 
and statements of record indicating convalescence of 6 months 
following surgery.  The Board, however, finds that preponderance 
of the evidence is against an extension of a temporary total 
rating for convalescence pursuant to 38 C.F.R. § 4.30 beyond 
September 30, 2005.  In this regard, on October 13, 2005, the 
Veteran denied significant back pain, X-ray studies showed 
healing of the anterior fusion and no report was made of new 
significant pathology.  Additionally, there was no back 
restrictions based upon the surgery noted.  As such, a temporary 
total rating beyond September 30, 2005 is not warranted.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an extension of the temporary total evaluation 
assigned for service-connected lumbar spine herniated nucleus 
pulposus under 38 C.F.R. § 4.30 to September 30, 2005, is 
granted.  


REMAND

During testimony in connection with his claim for an increased 
rating for diverticulosis at the March 2008 hearing before the 
undersigned, the Veteran referred to last having a VA 
compensation examination in January or February of that year.  It 
is possible this reference was to January 2008 VA orthopedic 
compensation examination, the reports from which are of record; 
nonetheless, as a VA compensation examination at that time 
addressing the Veteran's claim for an increased rating for 
diverticulosis would be certainly relevant to the his claim, the 
RO upon remand will be asked to obtain the records from any such 
examination in order to ensure that the duty to assist the 
Veteran has been fulfilled.  See Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  

Regardless of whether such examination reports are of record, as 
the Veteran was last afforded a VA compensation examination to 
assess the severity of his diverticulosis over three years ago in 
February 2007, and the Veteran testified since that time that the 
severity of this condition has gotten "progressively worse" to 
the point that it now affects him "50 percent of the time," a 
VA compensation examination to assess the current severity of the 
service-connected diverticulosis is necessary in this case in 
order to comply with the duty to assist provisions of the VCAA.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (finding that 
fulfillment of the statutory duty to assist includes the conduct 
of a thorough and contemporaneous medical examination, one which 
takes into account the records of the prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one).  Accordingly, the case is REMANDED for the 
following action:

1.  If a VA compensation examination 
addressing the severity of the Veteran's 
diverticulosis was completed after February 
2007, to include in January 2008, the 
reports from such an examination should be 
obtained and associated with the claims 
files.  If no such examination was 
accomplished, that fact should be 
documented for the record.  

2.  Notwithstanding whether an examination 
as described above was accomplished, the 
Veteran should be afforded a VA 
compensation examination to determine the 
current severity of the impairment 
resulting from his service-connected 
diverticulosis.  The claims files must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  All pertinent symptomatology 
and findings must be reported in detail.  
Any indicated special diagnostic tests that 
are deemed necessary for an accurate 
assessment must be conducted.  Any further 
indicated special studies must be conducted 
and all clinical findings reported in 
detail.  

The examiner must specifically address the 
following:

a)	List all complaints, symptoms, and clinical 
findings attributable to the service-
connected diverticulitis.

b)	Provide an opinion as to whether the 
Veteran's complaints are consistent with 
the objective clinical findings.  

c)	For each symptom associated with the 
service-connected diverticulosis, state its 
frequency and severity (i.e. mild, 
moderate, or severe, etc.).  In this 
regard, the examiner should address any 
associated adhesions of the peritoneum, 
bowel disturbances, bouts of ulcerative 
colitis, anemia, malnutrition, and/or liver 
abscess.  

A complete rationale for all opinions must 
be provided.  The report prepared must be 
typed.

3.  The RO must notify the Veteran that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of this claim.  The 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2009).  In the event that the 
Veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  Thereafter, the claim for an increased 
initial rating for diverticulosis must be 
readjudicated by the RO, to include 
consideration of whether a "staged" rating 
or ratings may be assigned for this 
disability for particular periods of time.  
If this readjudication does not result in a 
complete grant of all benefits sought by 
the Veteran in connection with this claim, 
the Veteran and his representative must be 
provided a supplemental statement of the 
case and an appropriate period of time must 
be allowed for response.  Thereafter, the 
case must be returned to the Board.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).





______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


